Citation Nr: 1000553	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post L1 compression fracture, prior to December 15, 
2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
status post L1 compression fracture, beginning December 15, 
2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1965, from August 1965 to November 1971, from August 1983 to 
December 1983, and from February 1991 to May 1991, and 
additional service in the National Guard through 1996.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  Prior to December 15, 2008, the Veteran's status post L1 
compression fracture was manifested by forward flexion to 60 
degrees, and no medical evidence of bed rest prescribed by a 
physician.

2.  Beginning December 15, 2008, the Veteran's status post L1 
compression fracture has been manifested by forward flexion 
to 30 degrees, and no medical evidence of bed rest prescribed 
by a physician.


CONCLUSIONS OF LAW

1.  Prior to December 15, 2008, the criteria for an 
evaluation in excess of 20 percent for the Veteran's status 
post L1 compression fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243-5235 (2009). 

2.  Beginning December 15, 2008, the criteria for an 
evaluation in excess of 40 percent for the Veteran's status 
post L1 compression fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243-5235 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).


The RO's September 2005 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini, 18 
Vet. App. at 120.  In addition, the September 2005 letter as 
well as a December 2007 letter notified the Veteran of the 
types of evidence he could submit to show that his service-
connected disability had increased in severity.

With respect to the Dingess requirements, prior to the final 
adjudication of the Veteran's claim in April 2009, the RO's 
March 2006 statement of the case notified the Veteran of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With this 
statement, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  See 
Prickett, 20 Vet. App. at 376.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The VA has also provided the Veteran with VA examinations in 
January 2006, November 2006, and December 2008 to determine 
the current severity of his status post L1 compression 
fracture.  VA has fulfilled its duty to assist the Veteran by 
affording him a recent and adequate VA examination in 
December 2008 in connection with his claim, and in accordance 
with the above directives.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Historically, the RO granted service connection for status 
post L1 compression fracture, and assigned a temporary 100 
percent evaluation effective June 1, 1991, as the Veteran had 
been hospitalized due to this condition, and thereafter 
assigned a 10 percent evaluation, effective September 1, 
1991, under 38 C.F.R. § 4.71a, Diagnostic Code 5285.  
Thereafter, by a December 1992 rating decision, the RO 
increased the evaluation for the Veteran's status post L1 
compression fracture to 20 percent, effective February 24, 
1992, under 38 C.F.R. § 4.71a, Diagnostic Code 5293-5285.  In 
August 2005, the Veteran filed his present claim seeking an 
evaluation in excess of 20 percent for his status post L1 
compression fracture.  In a January 2006 rating decision, the 
RO continued the 20 percent evaluation, effective February 
24, 1992, under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5235.  
During that same month, the Veteran filed a notice of 
disagreement to the RO's January 2006 rating decision.  
Ultimately, by a February 2009 rating decision, the RO 
increased the evaluation to 40 percent, effective December 
15, 2008, under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5235.  
The Veteran continues to seek a higher rating for his status 
post L1 compression fracture.  AB v. Brown, 6 Vet. App. 35, 
39 (1993). 

The Veteran's status post L1 compression fracture is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  The General 
Rating Formula states that, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease: a 20 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; a 40 
percent disability rating is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine; and, a 100 percent disability 
rating is warranted for unfavorable ankylosis of entire 
spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are rated 
separately under an appropriate diagnostic code.  Id. at Note 
(1).  

Additionally, Diagnostic Code 5243 provides that 
intervertebral disc syndrome is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Rating IVDS), whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  Under the Formula for Rating IVDS, a 20 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id., 
Note (1).

Because the General Rating Formula is identical for all 
diagnostic codes pertaining to the spine other than for 
degenerative disc disease, consideration of other relevant 
diagnostic codes pertaining to the spine is not required.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5238, 5239, 
5240, 5241, 5242 (2009). 


I.  Entitlement to an evaluation in excess of 20 percent, 
prior to December 15, 2008.

In a July 2005 private treatment record, it was indicated 
that the Veteran presented with back pain that he had been 
experiencing for two weeks.  It was noted that the Veteran 
was experiencing tingling in his legs to a very minor degree.  
It was further noted that his motor strength was excellent, 
and his gait was stable.  In a July 2005 letter from the 
Veteran's private doctor, it was noted that the Veteran 
experienced chronic back pain beginning in 1991, after a 
service-related back injury.  It was further noted that over 
the course of the previous two years, the Veteran's back pain 
had progressively worsened.

VA treatment records dated in July 2005 through August 2005 
indicated the Veteran's continued complaints of low back pain 
and numbness in the feet.

In a September 2005 letter, the Veteran's employer stated 
that "[he had] noticed  [the Veteran] ha[d] come to work 
from sincere back pain," and that "[h]e ha[d] also had to 
report off a few times due to the pain."  Finally, it was 
noted that "[s]ome days when he came to work, he was in no 
shape to perform the job at hand.  We would force him to a 
post where he had very little to do."

In January 2006, the Veteran underwent a VA examination in 
connection with his claim.  It was noted that the Veteran had 
sustained a compression fracture to L1 after he had been in a 
parachuting accident in 1991, and that over the past fifteen 
years, he had experienced persistent back pain.  It was 
further noted that the Veteran would experience aching, 
soreness, pain, and tenderness in his back, that repetitive 
use and weather changes would bother his back, he experienced 
no other flare-ups, and there were no incapacitating episodes 
noted in the past year.  It was also noted that the Veteran 
could participate in normal daily activity, he was retired 
from the post office and currently working part-time in 
security, and he was not using any assistive devices.  

Physical examination of the back revealed no obvious 
deformity, no tenderness or soreness, and no muscle spasms.  
Upon range of motion testing, the Veteran could forward flex 
60 degrees, extend 0 degrees, lateral flex to the right and 
left 25 degrees, and lateral rotate to the right and left 25 
degrees, with pain at the extremes of motion.  No sciatic 
notch tenderness was noted.  It was noted that in a seated 
position, straight leg raising was negative.  It was also 
noted that reflexes, strength, and sensation of both lower 
extremities were intact and equal.  Finally, it was noted 
that repetitive use caused increased aches and pains, 
soreness, tenderness, and fatigability.  The final diagnosis 
was residual L1 compression fracture, and it was noted that 
x-rays of the lumbar spine revealed arthritis.  

A February 2006 private treatment record noted the Veteran's 
complaints of worsening low back pain over the previous few 
years that would increase over the course of a day and would 
sometimes be accompanied by numbness in both lower 
extremities.  It was further noted that the Veteran had 
problems with flexion and extension of the lower back.  

Physical examination revealed flexion to knee level with 
increased pain, and extension with end range discomfort.  
Mild gibbous formation was noted at the T12-L1 area.  Good 
rotation was also noted.  It was further noted that the 
Veteran had extensive hamstring tightness bilaterally, some 
stiffness in both hips, but no pain on rotation.  Reflexes 
were flat, there was no loss of sensation to palpation, there 
was no loss of strength noted in the major muscle groups 
tested in either lower extremity, and there were no buttock 
masses palpated.  

X-rays of the lumbosacral spine with flexion and extension 
revealed extensive degenerative changes at L4 through L5, and 
T12, L1.  It was further noted that there was fusion of T12, 
L1 with mild flexion deformity noted at that area, and that 
the rest of the lumbosacral spine was within normal limits.  
The impression was severe degenerative disc disease of the 
lower back, with no instability.  Magnetic resonance imaging 
(MRI) of the lumbar spine revealed nondisplaced mild 
compression fracture of the superior end plate of L1, less 
than 50 percent compressed with partial anterior fusion of 
T12 and L1.  It was noted that there was degenerative disc 
disease of all lumbar discs, most marked at L4-L5, there was 
no severe spinal stenosis at L4-L5 due to diffuse disc 
bulging or any hypertrophic changes of the apophyseal joints 
and ligamentum flavum, bilaterally.  It was further noted 
that disc bulging was most apparent anterior and lateral to 
the vertebral bodies at this level.  Additional hypertrophic 
changes of the posterior elements were noted at L3-L4, and to 
a lesser degree at L5-S1, without stenosis.

In November 2006, the Veteran underwent another VA 
examination in connection with his claim.  It was indicated 
that the claims file was reviewed.  The Veteran reported 
chronic low back pain.  It was noted that the pain did not 
radiate into the extremities, and the Veteran did not need 
assistive devices.  It was also noted that there were no 
affects of the Veteran's condition on his usual occupation, 
as he was retired from the U.S. Army and the post office, and 
he was working part-time, three days per week.  

Physical examination of the thoracolumbar spine revealed 
forward flexion from 0 to 60 degrees, extension 0 degrees, 
right and left lateral flexion from 0 to 25 degrees, and 
right and left lateral rotation from 0 to 25 degrees.  It was 
noted that with repetition, range of motion was not 
additionally limited.  It was further noted that cold, damp 
weather, prolonged standing for greater than 60 minutes, and 
prolonged sitting for periods greater than 120 minutes 
exacerbated pain.  There was evidence of painful motion, but 
there were no muscle spasms, weakness, or tenderness, and 
straight leg raise elicited low back pain at 45 degrees, 
bilaterally.  

With respect to neurological findings, it was noted that 
muscle strength warranted a grade 5 out of a maximum grade 5, 
and equal, bilaterally, for both lower extremities.  
Monofilament, vibratory, light touch, and sharp dull 
distinction were grossly intact for both lower extremities.  
It was also noted that the Veteran ambulated with a slow 
gait, and that he had recent bilateral foot surgeries.  
Finally, it was noted that the Veteran gave no history of 
incapacitating episodes during the previous twelve months.  
The diagnosis was residuals of L1 compression fracture, loss 
of range of motion, degenerative arthritis, and mild canal 
stenosis at L4 through L5. 

A November 2008 VA treatment record indicated that the 
Veteran presented with low back pain that he reported had 
been worsening over the past five years.  The Veteran 
complained of constant pain that he rated 7 out of 10, and 
sharp lower back pain that was worse in the morning, 
gradually improved over the course of the day, and worsened 
at night.  It was noted that the pain had no radiations, 
improved with movement, and was exacerbated by walking, 
excessive exercising, lifting, and bending over.  Reported 
symptoms included decreased strength, energy, depression, 
stiffness in the morning, numbness and tingling in both feet, 
shoulder pain with arm elevation, and trouble walking.  The 
Veteran denied leg weakness or changes in bowel or bladder 
control.  X-rays of the lumbosacral spine revealed no recent 
fracture or dislocation, moderate arthritis, anterior wedging 
of L1 with fusion of T12 and L1, narrowed disc space between 
L4 and L5, and no destructive bone changes.  The assessment 
was worsening chronic low back pain secondary to injury.  

Based on the evidence discussed above, the record does not 
support an increased evaluation in excess of 20 percent for 
the Veteran's status post L1 compression fracture, prior to 
December 15, 2008.  Subjectively, the Veteran's status post 
L1 compression fracture was manifested by chronic low back 
pain, tenderness, and soreness.  Objectively, the Veteran's 
status post L1 compression fracture was manifested by forward 
flexion to 60 degrees.  Additionally, there was extension to 
0 degrees, lateral flexion to the right and left 25 degrees, 
and lateral rotation to the right and left 25 degrees.  

As noted above, the Veteran's status post L1 compression 
fracture is evaluated under the General Rating Formula, which 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease: a 20 
percent disability rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula.  As range of motion testing 
conducted during the Veteran's January 2006 and November 2006 
VA examinations revealed forward flexion of the lumbar spine 
to 60 degrees, and not greater than 60 degrees, a rating in 
excess of 20 percent prior to December 15, 2008, is not 
warranted.  Additionally, a July 2005 private treatment 
record noted that the Veteran's gait was stable, the January 
2006 VA examination report noted no muscle spasms, a February 
2006 private treatment record noted that upon examination, 
there was no loss of strength in the major muscle groups 
tested in either lower extremity, and finally, the November 
2006 VA examination report noted that muscle strength rated 5 
on a scale of 1 to 5.  

As noted above, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  Here, the medical evidence of record does 
not show any associated objective neurological abnormalities.  
During the Veteran's January 2006 VA examination, it was 
noted that sensation in both lower extremities was intact and 
equal.  During the Veteran's November 2006 VA examination, it 
was noted that with respect to neurological findings, muscle 
strength warranted a 5 out of a maximum grade 5, equal 
bilaterally for both lower extremities.  It was further noted 
that monofilament, vibratory, light touch, and sharp dull 
distinction were grossly intact for both lower extremities.  
Additionally, a November 2008 VA treatment record indicated 
that the Veteran denied leg weakness or changes in bladder or 
bowel control.  Accordingly, a separate rating under an 
appropriate diagnostic code for associated objective 
neurological abnormalities is not warranted, prior to 
December 15, 2008. 

As the Veteran has been alternatively diagnosed with 
degenerative changes in the lumbar intervertebral disc, and 
as the RO in its January 2006 and February 2009 rating 
decisions applied the hyphenated Diagnostic Code 5243-5235, 
the Board has also applied Diagnostic Code 5243, which 
provides that intervertebral disc syndrome is to be rated 
either under the General Rating Formula or under the Formula 
for Rating IVDS, whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25.  Under the Formula for Rating IVDS, a 20 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula 
for Rating IVDS.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id., Note (1).  The evidence of 
record does not show that the Veteran experienced any 
incapacitating episodes as due to intervertebral disc 
syndrome.  Specifically, during the Veteran's January 2006 VA 
examination, it was reported that there were no 
incapacitating episodes noted in the past year.  

II.  Entitlement to an evaluation in excess of 40 percent, 
beginning December 15, 2008.

In December 2008, the Veteran underwent another VA 
examination to determine the current severity of his status 
post L1 compression fracture.  It was indicated that the 
Veteran's claims file was reviewed.  The Veteran reported 
persistent back pain over the years that was progressively 
getting worse with time, and accompanied by aching, soreness, 
and tenderness in his back, as well as subjective complaints 
of radicular pain, numbness, and tingling.  It was noted that 
the Veteran was not using any assistive devices, and he was 
retired from the U.S. Army as well as from the post office, 
and he was not gainfully employed.  

Physical examination of the back revealed some tenderness to 
palpation.  Range of motion testing revealed flexion from 0 
to 30 degrees, extension to 0 degrees, left lateral flexion 
from 0 to 15 degrees, right lateral flexion from 0 to 15 
degrees, left lateral rotation from 0 to 15 degrees, and 
right lateral rotation from 0 to 15 degrees, with pain 
throughout the range of motion in all areas.  It was noted 
that repetitive use caused no change in range of motion or 
pain, flare-ups occurred with any attempt at "heavy or 
bending and lifting use, prolonged standing activities," 
there was painful motion, spasm, and tenderness throughout 
the lumbar spine, and there was no incapacitation over the 
last year.  

It was noted that x-rays documented an old compression 
fracture and degenerative disc disease.  The final diagnosis 
was residual compression fracture at L1, and degenerative 
disc disease of the lumbar spine.  The VA examiner opined 
that "[a]ny relationship with degenerative disc disease at 
the L4-L5 level to his old injury is purely speculative.  Any 
aggravation from his old injury is also speculative."

With respect to neurological manifestations, the Veteran 
reported that at times, the pain in his back radiated down 
both legs, and that the pain could persist for hours at a 
time.  The Veteran estimated that the numbness in his feet 
was 30 to 40 percent decreased from normal sensation in other 
part of his feet.  The Veteran further reported that he felt 
the numbness radiating down his legs, but as unable to 
localize a specific trajectory.  The Veteran also reported 
that he had had bone spurs taken out of both feet, as well as 
laser surgery in the areas immediately adjacent to those 
areas that he was complaining about.  The Veteran denied any 
pain in the surgerized areas of the foot, and he reported 
numbness on the bottom of the toes and along the plantar 
surface of both feet.  The Veteran also denied any overt 
muscle weakness in the thighs, calves, or feet, and he 
reported that he had arthritic pains in the joints, to 
include the knees and ankles.   Finally, the Veteran denied 
burning sensations in the feet.  

Upon examination, it was reported that the Veteran had about 
25 percent reduced pin prick sensation in an L4-L5 
distribution on the left leg compared to the right, which was 
considered to be relatively intact.  It was noted that there 
were no sensory deficits in an L1 distribution, bilaterally.  
It was further noted that motor strength in all muscle groups 
of both legs was graded as a "+5/5 throughout," except for 
limitation due to the generation of pain in the lower back.  
It was also noted that straight-leg raising was positive in 
both the seated and supine positions at 15 and 30 degrees 
respectively, with minimal relief upon knee flexion on either 
side, there were no back muscle spasms, there was a small 
mobile mass on the right side of the L5 paraspinous region, 
there was no sciatic notch tenderness bilaterally, and gait 
was antalgic to the right because of pain in the back and the 
right knee.  
The VA examiner reported that 

[t]he constellation of symptoms of back 
pain with decreased L4/5 sensory capacity 
below the knee which is also present over 
the middle 2 toes of the foot is at least 
as likely as not consistent with a 
diagnosis of L4/L5 radiculopathy 
secondary to documented spinal canal 
stenosis at this level.

However, given the previous history of 
bony spurs in both feet, surgery in both 
feet, and the presence of high arches one 
cannot rule out the possibility of foot 
parasthesiasis as being unrelated to any 
radicular process.

There is no neurological sequelae or 
residua apparent on clinical examination 
of the L1 compression fracture.  He 
suffers back pain which is at least as 
likely as not related in part to this 
pathology along with spinal canal 
stenosis.

In an addendum to the above opinion, the VA 
examiner opined that 

FT4 levels of 0.82 reveal a possible 
latent hypothyroid state and this then, 
makes it impossible to entirely ascribe 
paresthesias in the feet to a radicular 
process without resorting to speculation. 

In a second addendum, the VA examiner opined that 

...findings are consistent with [m]ild 
chronic left [L4-L5] and right L4 
radiculopathy with no active denervation 
sign.  Intraspinal lesion such as spinal 
stenosis should be considered.  

The final clinical impression was 

[t]he combination of possible mild latent 
hypothyroid state with mild chronic left 
[L4-L5] and right L4 radiculopathy as 
well as previous surgeries for bony spurs 
in the feet, makes it at least as likely 
as not that the patient's reported back, 
leg, and foot symptoms are related in 
part to the sequelae from degenerative 
arthritic changes at the L4-L5 spinal 
column levels.

It is more likely than not that the 
majority of his symptomatology can be 
ascribed to the degenerative arthritic 
pathology and its consequences. 

None of his symptoms, clinical findings, 
or diagnostic test results suggest acute 
or chronic residua of an L1 compression 
fracture. 

In yet another addendum to the VA examiner's opinion, it was 
reported that magnetic resonance imaging scan (MRI) results 
demonstrated a chronic wedge compression of L1 vertebral 
body, as well as degenerative changes in the lumbar vertebral 
disc with mild compromise of bilateral neural foramen at L1-
L2 level from disc osteophyte.  MRI results further 
demonstrated L4-L5 level moderate to severe bilateral neural 
foramen compromise from disc osteophyte, and moderate 
bilateral neural foramen compromise in this osteophyte at L5-
S1 level.  The VA examiner ultimately opined that 

[t]herefore, the presence of chronic 
wedge compression fracture of L1 
vertebral body does account for the 
complaint of back pain in this case.  In 
addition, the pathology seen on MRI at 
L4-L5 supports the [electromyogram] 
results of a radiculopathy at this level.  
However, there are no neurological 
manifestations or sequelae of an L1 
compression pathology.  

Based on the evidence discussed above, the record does not 
support an evaluation in excess of 40 percent for the 
Veteran's status post L1 compression fracture, beginning 
December 15, 2008.  Subjectively, the Veteran's status post 
L1 compression fracture has been manifested by persistent 
back pain that was progressively worsening with time, aching, 
soreness, and tenderness in his back, as well as radicular 
pain, numbness, and tingling.  Objectively, the Veteran's 
status post L1 compression fracture has been manifested by 
forward flexion to 30 degrees.  Additionally, there has been 
extension to 0 degrees, lateral flexion to the right and left 
15 degrees, and lateral rotation to the right and left 15 
degrees.  As noted above, the Veteran's status post L1 
compression fracture is evaluated under the General Rating 
Formula, which provides that, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease: a 40 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent disability rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine; and, 
a 100 percent disability rating is warranted for unfavorable 
ankylosis of entire spine.  See 38 C.F.R. § 4.71a. General 
Rating Formula.  As range of motion testing conducted during 
the Veteran's December 2008 VA examination revealed forward 
flexion to 30 degrees, a rating in excess of 40 percent 
beginning December 15, 2008, is not warranted.  As the 
medical evidence of record does not show unfavorable 
ankylosis of the entire thoracolumbar spine, a disability 
rating of 50 percent under the General Rating Formula is not 
warranted. 

With respect to associated objective neurological 
abnormalities under 38 C.F.R. § 4.71a, General Rating 
Formula, Note (1), during the Veteran's December 2008 VA 
examination, it was reported that the Veteran had 
approximately 25 percent reduced pin prick sensation in an 
L4-L5 distribution on the left leg, compared to the right, 
which was considered to be relatively intact.  It was also 
noted that there were no sensory deficits in an L1 
distribution, bilaterally.  The VA examiner ultimately opined 
that "[t]he constellation of symptoms of back pain with 
decreased [L4-L5] sensory capacity below the knee which is 
also present over the middle 2 toes of the foot is at least 
as likely as not consistent with a diagnosis of L4-L5 
radiculopathy secondary to documented spinal canal stenosis 
at this level."  However, in light of this opinion, the VA 
examiner found that "given the previous history of bony 
spurs in both feet, surgery in both feet, and the presence of 
high arches one cannot rule out the possibility of foot 
parasthesiasis as being unrelated to any radicular process 
[...] [t]here is no neurological sequelae or residua apparent 
on clinical examination of the L1 compression fracture."  
Moreover, in an addendum to the above opinion, the VA 
examiner opined that it was impossible to entirely ascribe 
paresthesias in the feet to a radicular process without 
resorting to speculation.  The VA examiner further opined 
that it was "more likely than not" that the majority of the 
Veteran's symptomatology could be ascribed to the 
degenerative arthritic pathology and its consequences, that 
none of his symptoms, clinical findings, or diagnostic test 
results suggest acute or chronic residua of an L1 compression 
fracture, and that there were no neurological manifestations 
or sequelae of an L1 compression pathology.  As the VA 
examiner was ultimately unable to attribute any neurological 
abnormalities to the Veteran's status post L1 compression 
fracture, a separate rating under an appropriate diagnostic 
code for associated objective neurological abnormalities is 
not warranted, beginning December 15, 2008.

With respect to the Formula for Rating IVDS, as noted above, 
a 40 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula 
for Rating IVDS.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id., Note (1).  The evidence of 
record does not show that the Veteran experienced any 
incapacitating episodes as due to intervertebral disc 
syndrome.  Specifically, during the Veteran's December 2008 
VA examination, it was noted that there had been no 
incapacitation over the past year.  Accordingly, a disability 
rating is not warranted under the Formula for Rating IVDS.

III.  Additional Considerations

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2009), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the Veteran has consistently reported chronic back 
pain that has progressively worsened over the years, along 
with aching, soreness, and tenderness.  The Veteran further 
reported that repetitive use and weather changes would 
exacerbate his back pain.  During the Veteran's January 2006 
VA examination, it was reported that repetitive use caused 
increased aches, pains, soreness, tenderness, and 
fatigability.  A February 2006 private treatment record noted 
flexion to knee level with increased pain, and extension with 
end range discomfort.  During the Veteran's November 2006 VA 
examination, it was noted that prolonged sitting and standing 
exacerbated his back pain.  However, it was also noted that 
range of motion testing was not additionally limited on 
repetition.  Finally, during the Veteran's December 2008 VA 
examination, he reported back pain accompanied by soreness, 
aching, and tenderness, and even though it was noted that 
repetitive use caused no change in range of motion or pain, 
range of motion testing revealed pain throughout range of 
motion in all areas.  It was also noted that flare-ups 
occurred with any attempt at heavy lifting or bending, or 
with prolonged standing activities.  While the medical 
evidence of record has quantified the additional functional 
loss shown by the spine based on increasing pain, weakness, 
and fatigability, which caused additional limitation of 
motion, the additional limitation of motion is not beyond 
that already contemplated within a 20 percent evaluation 
prior to December 15, 2008, or beyond that already 
contemplated within a 40 percent evaluation beginning 
December 15, 2008.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 
8 Vet. App. at 206.  
Moreover, in a September 2005 letter, the Veteran's employer 
stated that the Veteran came to work with "sincere back 
pain," and that some days, he was in no shape to perform the 
job at hand, and had been forced to a post where he had 
little to do.  However, during the Veteran's January 2006 VA 
examination, it was reported that he could participate in 
normal daily activities, and that while he was retired, he 
was still working part-time in security.  It was also noted 
that the Veteran did not use assistive devices.  Finally, 
during the Veteran's November 2006 VA examination, it was 
indicated that there were no affects of the Veteran's 
condition on his usual occupation, as he was working three 
days per week.  See Id. 

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render either the 
assigned 20 percent rating prior to December 15, 2008, or the 
40 percent rating beginning December 15, 2008, inadequate.  
The Veteran's status post L1 compression fracture is 
evaluated as a spine disorder, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  As noted 
above, the Veteran's status post L1 compression fracture is 
manifested by symptoms of chronic back pain, pain throughout 
range of motion in all areas, aching, soreness, and 
tenderness, flexion to 60 degrees prior to December 15, 2008, 
and flexion to 30 degrees beginning December 15, 2008, but no 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, no objective associated neurological 
abnormalities, and no incapacitating episodes.  

When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by a 
20 percent disability rating prior to December 15, 2008, and 
a 40 percent disability rating beginning December 15, 2008, 
for his status post L1 compression fracture.  A rating in 
excess thereof is provided for certain manifestations of 
spine disorders but the evidence of record does not 
demonstrate that such manifestations are present in this 
case.  Accordingly, the criteria for a 20 percent disability 
rating prior to December 15, 2008, and for a 40 percent 
disability rating beginning December 15, 2008, more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the assigned schedular 
evaluations are adequate and no referral is required.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation in excess of 20 percent prior to December 15, 
2008, or in excess of 40 percent beginning December 15, 2008, 
for status post L1 compression fracture, at any time during 
the period pertinent to this appeal, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Hart, 21 Vet. App. 509 (noting that staged ratings 
are appropriate whenever the factual findings show distinct 
time periods in which a disability exhibits symptoms that 
warrant different ratings).


ORDER

An increased evaluation in excess of 20 percent for status 
post L1 compression fracture, prior to December 15, 2008, is 
denied.

An increased evaluation in excess of 40 percent for status 
post L1 compression fracture, beginning December 15, 2008, is 
denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


